Citation Nr: 1227790	
Decision Date: 08/13/12    Archive Date: 08/21/12

DOCKET NO.  08-34 081A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for cervical spine/neck disability.

2.  Entitlement to a rating in excess of 20 percent for right foot claw toe deformity.

3.  Entitlement to a rating in excess of 30 percent for left knee traumatic arthritis status-post (s/p) partial patellectomy and total knee replacement (TKR) (left knee disability).  

4.  Entitlement to a rating in excess of 10 percent for right foot neuropathy.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. B. Armstrong, Associate Counsel


INTRODUCTION

The Veteran had active duty from May 1956 to May 1979.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement (NOD) was received in October 2007, a statement of the case (SOC) was issued in September 2008, and a substantive appeal was received in November 2008.  The Veteran testified at an RO hearing in December 2010.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues related to the cervical spine/neck injury and left knee disability are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.



FINDINGS OF FACT

1.  The Veteran's right foot claw toe deformity is not manifested by marked contraction of the plantar fascia with dropped forefoot, all toes are hammer toes, very painful callosities, or marked varus deformity.

2.  The Veteran's right foot neuropathy does not result in impairment approximating more than mild incomplete paralysis.


CONCLUSIONS OF LAW

1.  A rating in excess of 20 percent is not warranted for the Veteran's right claw toe deformity.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code (Code) 5278 (2011).

2.  A rating in excess of 10 percent is not warranted for the Veteran's right foot neuropathy.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Code 8521 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

      Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

By July 2006 and October 2007 letters the Veteran was informed of the information and evidence necessary to warrant entitlement to the benefits sought on appeal and was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  This letter also informed the Veteran of disability rating and effective date criteria.  

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

      Duty to Assist

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the Veteran's service treatment records (STRs) and post-service treatment records are associated with the claims file and the Veteran has not identified any pertinent evidence that remains outstanding.  

The RO arranged for a VA examination in June 2010.  That examination is adequate as the examiner expressed familiarity with the history of the Veteran's disability, and conducted a thorough examination of the Veteran, noting all findings necessary for proper adjudication of the claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  

As explained later in this decision, the Board finds that there is no As there is no credible evidence that the Veteran sustained a cervical spine/neck injury in service and as the competent and credible evidence of record does not suggest that the Veteran's neck disability may be related to service.  The "low threshold" standard as to when an examination to secure a nexus opinion is required is not met, and development for such an examination is not necessary.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues addressed on the merits in the following decision.  Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  


B. Legal Criteria, Factual Background, and Analysis

The Board has reviewed all evidence in the claims file, and in the Veteran's "Virtual VA" electronic claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim
      
In general, disability evaluations are determined by the application of a Schedule of Ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities which are rated according to the specific criteria therein.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

An August 2005 private outpatient treatment record notes that the Veteran complained of radicular symptoms going down his right leg past his ankle and involving all of his toes.  He had no falls, could walk could walk a mile or more with change in pain, and while standing did not present a problem his symptoms were aggravated by sitting.  

A September 2005 private outpatient treatment record notes that the Veteran had good strength on examination (5/5) in the gastrosoleus, extensor hallucis longus, anterior tibialis, quads, hamstrings, and iliopsoas.  Sensation to light touch was intact with exception of old shrapnel wound over the distal medial portion of the right lower leg.  Reflexes were symmetric with no evidence of abnormal clonus.  

A September 2005 private outpatient treatment record notes that the Veteran's EMG findings were consistent with acute right-sided lumbosacral radiculopathy.  

A January 2006 private outpatient treatment record notes that the Veteran had neuropathic pain due to an old injury of the right lower extremity.  

On August 2006 VA examination the Veteran reported that he had been having chronic pain syndrome and had been fitted with a special shoe and ankle foot orthosis (AFO) brace.  Although he took medications the pain still kept him up at night and was of a dull and aching nature.  He had occasional swelling or changes in redness and he reported the foot was worse when walking on it.  There was pain on the bottom of the foot and numbness over the top of the foot, which made it difficult for him to walk and sleep.  The examiner noted that there was some mild atrophy at the foot in the intrinsic muscles, more affecting the posterior tibial area with an abnormal extensor digitorum brevis muscle and some question as to minor atrophy of the tibialis interior muscle.  There was evidence of hyperesthesia and allodynia over the bottom and top of the foot with decreased sensation to pin prick.  The Veteran had very little movement (2-3/5 strength at best in dorsiflexion), without inversion or eversion.  Ankle jerk was absent bilaterally.  The Veteran had a "little bit" of an antalgic gait with the AFO with difficulty standing on the right foot.  He had a neuropathy affect of the right tibial and peroneal nerves with causalgia or type 2 complex regional pain syndrome affecting the tibial nerve.  

On August 2006 VA examination the examiner noted that the Veteran reported constant pain in the foot and very definite muscle weakness with regards to the function of the ankle and the foot.  He had adequate flexion and extension of the power of the foot and ankle but very limited with regards to eversion and inversion movements of the foot.  He had excellent extensor power but only fair flexor power.  The Veteran had severe pain in the ankle and foot with diminished sensation to light touch.  There was no gross deformity of the ankle and no evidence of effusion or crepitation.  There was functional impairment with any activity involving standing and walking, he could not run or jump, and had difficulty crouching, stooping, or squatting.  There was no indication of instability or incoordination and fatigability and lack of coordination appeared to be secondary factors.  The Veteran had multiple claw toe deformities of the right foot which resulted in abnormal pressure on the plantar aspect of the tips of the toes which made standing and walking uncomfortable.  He was treated with tenotomy which reduced the claw toes, but was noted to have residual claw toe of the fifth toe.  He had active extensor power in the first and fifth toes with minimal flexion power of all toes and extensor power if the second, third, and fourth toes not demonstrable.  The examiner noted that there was no evidence of any significant disability or functional impairment due to the residuals of claw toes at the time.  

An April 2007 VA neurological consultation notes that the Veteran had +2 reflexes in both ankles and downgoing bilateral plantar response.  Motor strength was 5/5 in the lower extremities.  Examination was intact to light touch, temperature, and proprioreception but there was decreased vibratory sensation in the right lower extremity.  

A June 2007 private outpatient treatment record notes that the Veteran complained of bilateral lower extremity pain radiating down to the bilateral ankles which was getting worse.  Examination revealed 5/5 motor strength in the lower extremities, except for right plantar flexion which was 4/5.  No gross sensory deficits were noted.  

In an October 2007 statement the Veteran reported that he had extreme pain, his whole ankle was frozen, and limited range of motion (which caused him to lose his balance and fall).  He noted that he had to wear a brace, could not flex his toes, and that he had numbness, tingling, and extreme pain; there were many nights that he could not sleep.  

An April 2008 VA outpatient treatment record notes that the Veterans foot examination was within normal limits as to sensation.  

A November 2008 VA outpatient treatment record notes that the Veteran reported chronic pain in the right foot up to the mid-shin with a pins and needles sensation.  Strength was 5/5 in the lower extremities.  

At a December 2010 Decision Review Officer (DRO) hearing the Veteran testified that he took medications for his right lower extremity neuropathy.  

On June 2010 VA neurological examination the Veteran's deep tendon reflexes were equal and physiologic with intact sensorium.  The assessment was posttraumatic neuropathy with a minimal degree of functional impairment and limitation of ability to perform activities of daily living.  

      Right claw toe deformity 
      
The Veteran's right claw toe deformity is rated 10 percent under Code 5278.  Where the condition has all toes tending to dorsiflexion, limitation of dorsiflexion at the ankle to right angle, shortened plantar fascia, and marked tenderness under the metatarsal heads, a 20 percent rating if it is unilateral.  Where there is marked contraction of the plantar fascia with dropped forefoot, all toes are hammer toes, very painful callosities, marked varus deformity, a 30 percent rating is warranted if it is unilateral.  38 C.F.R. § 4.71a, Code 5278

The evidence of record does not show that the Veteran's right claw toe deformity has met or approximated the criteria for the next higher (30 percent) rating at any time during the appeal period.  Notably, he underwent surgical correction and only one of his toes is currently a hammer toe.  The August 2006 VA examiner noted that there was no evidence of any significant disability or functional impairment due to the residuals of claw toes at the time.  Additionally, marked contraction of the plantar fascia, painful callosities, and varus deformity are not shown.  Accordingly, a rating in excess of 20 percent under Code 5278 is not warranted at any time during the appeal period.  

	Right lower extremity neuropathy

The Veteran's right lower extremity neuropathy has been rated 10 percent, under Code 8521 (for mild incomplete paralysis of the internal popliteal nerve).  Incomplete paralysis of the internal popliteal nerve warrants a 20 percent rating when moderate and a 30 percent rating when severe.  Complete paralysis manifested by plantar flexion lost, frank adduction of foot impossible, flexion and separation of toes abolished, no muscle in sole can move, lesions of the nerve high in the popliteal fossa, and plantar flexion of the foot lost warrants a maximum 40 percent rating.  38 C.F.R. § 4.124a, Code 8521.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

The Board observes that the words, "slight," "moderate," and "severe," are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the degree that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

At the outset the Board notes that the Veteran is service-connected for s/p gunshot wound of the right leg with malunion (formally including muscle loss and nerve injury now rated separately) rated 40 percent.  As suggested by this characterization the Veteran's muscular impairment of the right leg, ankle, and foot (including use of an AFO brace) is separately rated and not on appeal before the Board.  Accordingly, the Board will look to the neurological symptoms that have been separately rated under Code 8521 for neuropathy.   

As noted, while the Veteran clearly has neuropathy of the right lower extremity, the impairment is minimal and sensory only.  On examinations there was some reduction in sensation to light touch.  Some pins and needles sensations have also been noted.  A June 2007 private outpatient treatment record reveals that the Veteran complained of lower extremity pain that radiated, but no gross sensory deficits were noted.  The June 2010 VA neurological examiner noted that the Veteran's deep tendon reflexes were equal and physiologic with intact sensorium.  He also noted that there was a minimal degree of functional impairment and limitation of ability to perform activities of daily living.  Based on the foregoing evidence, the Board finds that the Veteran's right lower extremity radiculopathy has been no more than slightly disabling, and a rating in excess of 10 percent under Code 8521 is not warranted at any time during the appeal period.  

The Board has also considered whether referral for extraschedular consideration is warranted.  There is no objective evidence of symptoms of and/or impairment due to right claw toe deformity and right lower extremity sensory neuropathy not encompassed by the schedular rating assigned.  Therefore, the schedular criteria are not inadequate, and referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008). 

In closing, the Board stresses that the above decision only addresses the appropriate ratings for the Veteran's service-connected right foot claw toe deformity and right foot neuropathy.  Service connection has also been established for status post gunshot wound of the right leg including muscle damage, rated 40 percent disabling.  The degree of impairment resulting from such separate disability is reflected in that separate rating and is not addressed by the above Board decision.  


ORDER

Entitlement to a rating in excess of 20 percent for right foot claw toe deformity is not warranted.  Entitlement to a rating excess of 10 percent for right foot  neuropathy is not warranted.  To this extent, the appeal is denied. 


REMAND

With regard to the issue of service connection for cervical spine/neck disability, the Veteran has alternately claimed that he suffered cervical spine/neck injuries falling down a ladder aboard ship and in a motor vehicle accident in approximately 1967.  The service treatment records do show treatment for injuries in a motor vehicle accident during service.  The evidence also shows current cervical spine disability.  Under these circumstances, the Board believes that a VA examination with opinion is necessary to fully assist the Veteran with this issue. 

With regard to the left knee rating issue, the Veteran's most recent examination to assess his left knee disability was in 2006 (almost 6 years ago) and the evidence of record shows that he subsequently underwent a total left knee replacement (at the December 2010 DRO hearing the Veteran testified that he recently had a left knee replacement).  In light of the foregoing, a contemporaneous examination to determine the current severity of the left knee disability is necessary.   

The case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. The RO should schedule the Veteran for an appropriate examination to ascertain the nature and etiology of his cervical spine/neck disability.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  A clear diagnosis of the cervical spine/neck disability should be reported. 

After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that any current cervical spine/neck disability is causally related to any injury during service, to include in the inservice motor vehicle accident or during the claimed fall from a ladder during service?

Detailed reasons for the opinion should be furnished.  

2. The RO should also schedule the Veteran for an orthopedic examination to determine the current nature and severity of his service-connected left knee disability.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  All examination findings should be reported to allow for application of VA rating criteria.  

3. The RO should then re-adjudicate the cervical spine-neck disability and left knee issues.  The RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


